UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7003


MARLON GOODWIN,

                       Plaintiff – Appellant,

          v.

BILLY BARNES, Head Sheriff for Guilford County; KIM CARTER,
Jailer; SERGEANT WOOD, Jailer,

                       Defendants – Appellees,

          and

BRIAN BEASLEY, Assistant District Attorney; ROBIN WORTH,
N.C. DOC; CAPTAIN REID; BOOKING OFFICER JOHN DOE; DEE
EVERETTE, Nurse,

                       Defendants.




Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00151-NCT-LPA)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Marlon Goodwin, Appellant Pro Se. William L. Hill, James
Demarest Secor, III, FRAZIER HILL & FURY, RLLP, Greensboro,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Marlon    Goodwin    appeals   the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                      We

have     reviewed    the   record    and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Goodwin v. Barnes, No. 1:09-cv-00151-NCT-LPA (M.D.N.C.

Mar. 11, 2013).       We grant Goodwin’s motion to be heard on the

full record before the district court and deny his motion for

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument     would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                      3